Exhibit 10.18

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of December 4, 2012 to be effective as of
October 26, 2012, by and between Dean Foods Company, a Delaware corporation (the
“Parent”), The WhiteWave Foods Company, a Delaware corporation (the “Company”),
and Blaine E. McPeak (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive currently serves as President of the Company;

WHEREAS, in connection with the initial public offering of common stock of the
Company (the “IPO”) and the possible separation of the Company into an
independent entity through a spinoff or other disposition of shares of common
stock of the Company such that Parent no longer holds a controlling interest in
the voting securities of the Company (the “Spinoff”) that may follow the IPO at
a future date, the Parent has determined it is in the best interests of the
Company to maintain the continued employment of the Executive with the Company;

WHEREAS, Executive has agreed that (a) he will waive any right to participate in
the Parent’s Executive Retention Program for the 2013 calendar year, and (b) he
will waive any right to receive any benefits for performance periods after 2012
pursuant to any Cash Performance Unit (“CPU”) Award Agreement that had
previously been presented to him by Parent and accepted by him;

WHEREAS, in consideration for the waivers listed above, Executive will receive
(i) the IPO Grant described in this Agreement, which shall be granted under, and
subject to the terms and conditions of, The WhiteWave Foods Company 2012 Stock
Incentive Plan (the “New Equity Plan”) to be effective concurrently with the IPO
and (ii) certain additional termination rights and/or benefits expressly
provided under this Agreement; and

WHEREAS, in recognition of Executive’s willingness to maintain his employment
with the Company, and in furtherance of the Company’s desire to secure services
of the Executive, the Parent, the Company and the Executive have agreed to enter
into an agreement that memorializes the terms of Executive’s employment with the
Company following the IPO (this “Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the Parent, the Company and Executive hereby agree as follows:

1. Effective Date of this Agreement.

This Agreement shall be and become effective on October 26, 2012 (the “Effective
Date”).

2. Agreement to Employ; Term; Executive Severance Plan and Compensation Waivers.

(a) Unless Executive’s employment shall sooner terminate pursuant to Section 6,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on the Effective Date and ending on the
third anniversary of the



--------------------------------------------------------------------------------

Effective Date (or such earlier date as shall be determined pursuant to
Section 6). Notwithstanding the immediately preceding sentence, unless the
Parent or the Company shall notify the Executive or the Executive shall notify
the Parent or the Company, in either case, in writing not later than 30 days
prior to the expiration of the then current term of this Agreement, the term of
this Agreement shall be extended for an additional one year period effective
upon the first day following the expiration of the then current term. The period
during which Executive is employed pursuant to this Agreement, including any
extension thereof in accordance with the preceding sentence, shall be referred
to as the “Employment Period.”

(b) Executive acknowledges and agrees that he is not entitled to any Severance
Benefits (as defined in the Dean Foods Company Amended and Restated Executive
Severance Plan, dated September 4, 2006 and as amended and restated November 16,
2010 (the “Executive Severance Plan”)) in connection with the IPO as described
in this Agreement.

(c) The Executive, the Parent, and the Company hereby agree that any and all
rights Executive has to receive payment of any amount pursuant to any CPU Award
Agreement existing between Executive and Parent shall be valued as if such CPU
Award matured pursuant to its terms on December 31, 2012 (the “Pro Ration
Date”). Any amount payable under any such CPU Award Agreement shall be
calculated as follows: The value of the applicable CPU Award shall be determined
as if the CPU Award vested fully on the Pro Ration Date (the “Value”), and the
Value shall be multiplied by a fraction, the numerator of which is the actual
number of months from commencement of the measuring period under any such CPU
Award Agreement until the Pro Ration Date, and the denominator of which is
thirty (36). The product of this calculation shall be the “Pro Rata CPU
Distribution Payment.” Any requirement for continued employment with Parent
pursuant to any such CPU Award Agreement shall be satisfied by Executive’s
continued employment with the Company through the Pro Ration Date. The
performance criteria set forth in any such CPU Award Agreement shall not be
deemed to have been modified by the determination of the Pro Rata CPU
Distribution Payment except to the extent Executive waives future payments
pursuant to the last sentence of this paragraph. Any Pro Rata CPU Distribution
Payments shall be paid to the Executive as soon as practicable but in no event
later than March 15, 2013. Executive hereby agrees that, upon the Effective Date
he will forfeit any right to payment of amounts under any CPU Award Agreement
between Parent and the Executive that Executive would have been entitled to had
such CPU Award Agreements not been deemed to mature on the Pro Ration Date, and
had payments thereunder not been prorated to reflect such earlier maturity date.

(d) Executive hereby agrees that, upon the Effective Date, he will forfeit any
right to receive payment of any amount in respect of the Executive Retention
Plan to the extent such payment is based on performance objectives related to
periods after 2012. Any amounts payable under the Executive Retention Plan based
on performance objectives related to periods before December 31, 2012 will be
payable subject to the same terms and conditions, and at the same time, as
though Executive’s employment with the Company were employment with the Parent.
Any requirement for continued employment with Parent pursuant to the Executive
Retention Plan shall be satisfied by Executive’s continued employment with the
Company through the Pro Ration Date.

 

2



--------------------------------------------------------------------------------

3. Position and Duties.

Upon the Effective Date, and thereafter during the Employment Period, Executive
shall serve as President, Whitewave of the Company. During the Employment
Period, Executive shall service the Company full time in such other positions
and have such other titles consistent with Executive’s experience and abilities
as may from time to time be determined by the board of directors of the Company
(the “Board”) or the Chief Executive Officer of the Company. In any such
position, Executive shall have the duties and responsibilities normally
associated with such position in a publicly traded company. Executive will
devote his full business time, except for vacation time and reasonable periods
of absence due to sickness, personal injury or other disability, to the duties
assigned to him and shall use his best efforts, judgment, skill and energy to
perform such services faithfully and diligently to further the business
interests of the Parent or the Company, as applicable; provided that nothing
contained herein shall preclude Executive from (i) serving on the board of
directors of any business corporation with the consent of the Board or
(ii) serving on the board of, or working for, any charitable or community
organization, so long as such activities, individually or collectively, do not
interfere with the performance of Executive’s duties hereunder.

4. Compensation.

(a) Base Salary. During the Employment Period, Executive shall receive an annual
base salary (“Base Salary”) of $650,000, which shall be payable in accordance
with the Company’s generally applicable payroll practices and policies. The
independent members of the Board (or following the constitution of a
Compensation Committee of the Board (the “Committee”), the Committee) or its
designee shall periodically review Executive’s Base Salary in light of the
salaries paid to other officers of the Company, the performance of Executive,
and Executive’s total compensation from the Company and the Committee or its
designee, as applicable, may, in its sole discretion, authorize an increase in
such Base Salary by such amount it determines to be appropriate. Any such
increase shall not reduce or limit any other obligation of the Company
hereunder.

(b) Incentive Compensation. During the Employment Period, Executive shall be
eligible to participate in the Company’s annual incentive compensation plan, in
accordance with the terms thereof as in effect from time to time, with a target
bonus opportunity of 90% of his Base Salary.

(c) IPO Grant. On the Effective Date, the Company shall grant the Executive an
option (the “Option”) to purchase 301,932 shares of the Company’s Class A common
stock, par value $.01 per share, and a grant of contractual rights in respect of
83,333 shares of the Company’s Class A common stock, subject to certain risks of
forfeiture (the “Restricted Share Unit Grant”). The Option and the Restricted
Share Unit Grants (collectively referred to as the “IPO Grant”) are awarded
pursuant to, in accordance with, and subject to, the terms and conditions of the
New Equity Plan. The IPO Grant will be evidenced by appropriate award agreements
to be entered into by Executive and the Company pursuant to the Plan (the “IPO
Grant Agreements”).

 

3



--------------------------------------------------------------------------------

5. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in each employee benefit plan sponsored or maintained by the
Company, subject to the generally applicable provisions thereof. Nothing in this
Agreement shall in any way limit the Company’s right to amend or terminate any
such plan in its discretion, so long as any such amendment does not impair the
rights of Executive without treating similarly situated executives in a similar
fashion.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.

(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

6. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Section 2
hereof, the Employment Period shall end upon the earliest to occur of
(i) Executive’s death, (ii) a Termination due to Disability (as defined below),
(iii) a Termination for Cause, (iv) a Termination for Good Reason, or (v) a
Termination Without Cause. Except as otherwise expressly provided below, the
terms “Cause” and “Good Reason” shall have the same meaning ascribed thereto
under the Executive Severance Plan, as in effect at the Effective Date. For
purposes of this Agreement “Disability” shall mean: a termination of Executive’s
employment by the Company because Executive has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations set forth in
this Agreement because of physical, mental or emotional incapacity resulting
from injury, sickness or disease for a period of (i) at least four consecutive
months or (ii) more than six months in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(b) Termination by Company Without Cause. Executive’s employment may be
terminated by the Company other than for Cause. A termination “Without Cause”
shall mean a termination of Executive’s employment by the Company other than due
to death or Disability as described in Section 6(a) of this Agreement or for
Cause as described in Section 6(b) of this Agreement.

(c) Termination by the Executive. In addition to those events that would
constitute “Good Reason” under the Executive Severance Plan, the Executive may
also terminate his employment with the Company under this Agreement for “Good
Reason” if the change of control benefits provided to Executive with respect to
the period following a Spin-Off (A) are not substantially comparable to the
benefits payable under Section 2(a) and 2(c), to the extent applicable to
Executive, of the Change in Control Agreements currently provided to Executive
by the Parent or (B) effect a material adverse change in the scope of the
definitions of Cause or Good Reason.

 

4



--------------------------------------------------------------------------------

7. Benefits Payable Upon Early Termination

(a) In the event that Executive’s employment hereunder terminates for any
reason, Executive shall be provided with (i) any salary or other compensation
due and payable, but unpaid, for services rendered to the Company on or prior to
the date on which the Employment Period ends (“Accrued Compensation”) and any
amounts which are vested or which Executive is otherwise entitled to receive
under the terms of or in accordance with any plan, policy, practice or program
of, or any contract or agreement with, the Parent or the Company or any of its
subsidiaries in which Executive was participating on the date on which the
Employment Period ends (the “Accrued Employee Benefits”). The Accrued
Compensation shall be paid in a single lump sum as soon as practicable, but in
no event more than 30 days, following the end of the Employment Period; provided
that with respect to any amounts governed by a program that contains a stated
payment provision, payment shall occur in accordance with the timing specified
in the applicable program governing such element of compensation. The Accrued
Employee Benefits shall be payable in accordance with the terms of the plan,
policy, practice, program, contract or agreement under which such benefits have
been accrued.

(b) In the event of a Termination Without Cause or a Termination by the
Executive for Good Reason (in either such case during the Employment Period), so
long as the Executive executes (and has not revoked) a general release of claims
in favor of the Parent and the Company and their affiliates in a form acceptable
to the Company (the “Required Release”) not later than 60 days following
Employee’s termination of employment, the Executive shall also be entitled to
receive the same payments and benefits, payable at the same time, as would apply
under the Executive Severance Plan as in effect on the date hereof
(collectively, the “Termination Payments”). In determining the amounts payable
to Executive under the Executive Severance Plan, the IPO Grant and any other
grant of equity related to the stock of the Company granted after the Effective
Date shall be treated in the same manner as a comparable equity grant in respect
of the Parent’s common stock (with the value of the Company’s common stock
determined applying a similar methodology to that applied to value the Parent’s
common stock in the Executive Severance Plan).

(c) To the extent the Executive breaches any of the covenants and provisions of
Section 8 hereof, payment of any Termination Payments shall immediately cease
and be forfeited in all respects.

8. Non-competition and Confidentiality.

(a) Delivery of Confidential Information and Trade Secrets to Executive.
Executive acknowledges that (i) the Company is engaged in a continuous program
of research, development and production respecting its business (the foregoing,
together with any other businesses in which the Company engages from the date
hereof to the date of the termination of Executive’s employment with the Company
and its Subsidiaries as the “Company Business”); (ii) Executive’s work for and
position with the Company and/or one of its Subsidiaries has allowed Executive,
and will continue to allow Executive, access to trade secrets of, and
Confidential Information (as defined below) concerning, the Company; and
(iii) the agreements and covenants contained in this Agreement are necessary and
essential to protect the business,

 

5



--------------------------------------------------------------------------------

goodwill, and customer relationships that Company and its Subsidiaries have
expended significant resources to develop. Each of the parties hereby agrees and
acknowledges that, on or following the date hereof, the Company has provided, or
will provide, and the Executive has received, or will receive, one or more of
the following: authorization to (x) access Confidential Information through a
new computer password or by other means, (y) represent the Company in
communications with customers and other third parties to promote the goodwill of
the business in accordance with generally applicable Company policies or
(z) access to participate in certain restricted access meetings, conferences or
training relating to Executive’s position with the Company. Executive
understands and agrees that if Confidential Information were used in competition
against the Company, the Company would experience serious harm and the
competitor would have a unique advantage against the Company. The covenants and
promises made by Executive in this Section 9 is in consideration of the delivery
of Confidential Information and trade secrets as noted in this paragraph.

(b) Non-competition. During the Employment Period and, subject to the provisions
of applicable law, during the two year period following any termination of
Executive’s employment, Executive shall not become associated with any entity,
whether as a principal, partner, employee, consultant or shareholder (other than
as a holder of not in excess of 1% of the outstanding voting shares of any
publicly traded company), that is actively engaged in any business in the United
States which is in competition with a business conducted by the Company at the
time of the alleged competition.

(c) Confidentiality. Without the prior written consent of the Company, except
(i) as necessary in the course of carrying out his duties hereunder or (ii) to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, Executive shall not
disclose any trade secrets, customer lists, drawings, designs, information
regarding product development, existing theatrical projects, marketing plans,
sales plans, manufacturing plans, management organization information (including
data and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records or other
financial, commercial, business or technical information relating to the Parent,
the Company or any of their subsidiaries or information designated as
confidential or proprietary that the Parent or the Company or any of their
subsidiaries may receive belonging to suppliers, customers or others who do
business with the Parent or the Company or any of their subsidiaries
(collectively, “Confidential Information”).

(d) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

(e) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the two year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company to terminate employment with such entity, and shall not directly
or indirectly, either individually or as owner, agent, employee, consultant or
otherwise, knowingly employ or offer employment to any person who is or was
employed by the Company.

 

6



--------------------------------------------------------------------------------

(f) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to obtain an injunction, restraining
order or such other equitable relief restraining Executive from committing any
violation of the covenants and obligations contained in this Section 9. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

9. Miscellaneous.

(a) Survival. Sections 6 and 7 (relating to early termination of the Employment
Period), Section 8 (relating to nondisclosure and nonsolicitation of employees),
and Section 9(l) (relating to governing law) shall survive the termination
hereof, whether such termination shall be by expiration of the Employment Period
in accordance with Section 2 or an early termination of the Employment Period
pursuant to Section 6 hereof.

(b) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Parent, the Company, and their respective successors and
permitted assigns. This Agreement shall also be binding on and inure to the
benefit of Executive and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties.

(c) Entire Agreement. This Agreement together with any award agreements
evidencing grants of equity pursuant to the IPO Grant (and any other agreement
or employment policy referred to herein) constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person) are merged herein and superseded
hereby.

(d) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Parent and the Company are corporations duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Parent and the Company have the full corporate power and authority
to execute and deliver this Agreement.

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(f) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

 

7



--------------------------------------------------------------------------------

(g) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

If to the Company:

The WhiteWave Foods Company

[address to be supplemented]

If to the Parent:

Dean Foods Company

2711 N. Haskell Ave.

Suite 3400

Dallas, Texas 75204

Attn: General Counsel

with a copy to:

Debevoise & Plimpton, LLP

919 Third Avenue

New York, New York 10022

Attention: Lawrence K. Cagney, Esq.

Telecopy No.: (212) 909-6836

If to Executive:

To the address listed as Executive’s principal resident in the Company’s human
resources records and to his principal place of employment with the Company with
a copy to a party to be designated from time to time by Executive.

(h) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(i) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(k) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(l) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

DEAN FOODS COMPANY By:   /s/ Timothy A. Smith   Treasurer and Senior Vice
President

 

THE WHITEWAVE FOODS COMPANY By:   /s/ Thomas N. Zanetich   Executive Vice
President, Human Resources

 

EXECUTIVE By:   /s/ Blaine E. McPeak

 

9